DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 21-40 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/30/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 10,769119. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:


10,769119
21. A system implemented using a server system, the database system configurable to cause: detecting an event having occurred with respect to at least one record stored in at least one
database;




identifying an entity associated with the at least one record;
identifying a rule associated with the entity, the rule being configurable to:
be enabled or disabled, and
cause automatic sharing of a post in a feed when a designated event occurs, the
designated event comprising at least one of: an opportunity being added to an account, a task being
added to an opportunity, creation of an opportunity, closure of an opportunity, creation of an
account, closure of an account, creation of a lead, closure of a lead, creation of a contact, or closure
of a contact;
determining that the rule is enabled;
applying the rule to the detected event, the applying of the rule to the detected event
comprising determining that the detected event matches the designated event;


generating, responsive to determining that the rule is enabled and determining that the detected event matches the designated event, a post; and
sharing the post in a feed.

 creating the at least one record, updating the at least one record, deleting the at least one record, retrieving the at least one record, performing an assignment with respect to the at least one record, or sharing information related to the at least one record; identifying, using the database system, the at least one record as being one of a plurality of types of CRM records; determining, using the database system, that the identified CRM record type of the at least one record is an account or an opportunity designated in the database system as being enabled for storing and/or displaying updates; and enabling, responsive to determining that the identified CRM record type is the account or the opportunity, storing and/or displaying in a user interface on a user device an update associated with the user action and associated with the at least one record as a post of an activity feed of a feed system associated with the at least one CRM database.2. The system of claim 1, wherein determining that the identified CRM record type is the account or the opportunity comprises: processing at least one post rule associated with the identified CRM record type, the at least one post rule being programmable to be enabled or disabled.3. The system of claim 2, wherein the at least one post rule is programmable to create a localized and parameterized auto-post responsive to occurrence of a designated event.


Allowable Subject Matter
7.	Claims 21-40 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
8.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to METHODS AND APPARATUS FOR SUPPRESSING NETWORK
FEED ACTIVITIES USING AN INFORMATION FEED IN AN ON-DEMAND DATABASE
SERVICE ENVIRONMENT. The closest prior art Jenkins et al. (US 2009/0249290) is
directed to a Method and system for managing enterprise content. However either
singularly or in combination, fail to anticipate or render obvious the recited features either singularly or in combination, fail to anticipate or render obvious the recited features “A system implemented using a server system, the database system configurable to cause: detecting an event having occurred with respect to at least one record stored in at least one database; identifying an entity associated with the at least one record; identifying a rule associated with the entity, the rule being configurable to be enabled or disabled, and cause automatic sharing of a post in a feed when a designated event occurs, the designated event comprising at least one of: an opportunity being added to an account, a task being added to an opportunity, creation of an opportunity, closure of an opportunity, creation of an account, closure of an account, creation of a lead, closure of a lead, creation of a contact, or closure of a contact; determining that the rule is enabled; applying the rule to the detected event, the applying of the rule to the detected event comprising determining that the detected event matches the designated event; generating, responsive to determining that the rule is enabled and determining that the detected event matches the designated event, a post; and sharing the post in a feed.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162